Citation Nr: 1144827	
Decision Date: 12/08/11    Archive Date: 12/14/11

DOCKET NO.  09-07 544	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina




THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for the service-connected degenerative disc disease of the lumbosacral spine. 

2.  Entitlement to an initial evaluation in excess of 10 percent for the service-connected right lower extremity radiculopathy.




REPRESENTATION

Veteran represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Donohue, Counsel


INTRODUCTION

The Veteran had active service from July 1987 to July 2007. 

This matter initially arose before the Board of Veterans' Appeals (Board) on appeal of rating decisions by the RO. 

In July 2011, the Veteran testified at a hearing from the RO conducted via videoconferencing equipment, before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing has been associated with the Veteran's VA claims folder.  

The Board observes that service connection for peripheral neuropathy of the right lower extremity was granted in a September 2009 rating decision.  The Veteran filed a timely Notice of Disagreement and the issue of an increased rating for peripheral neuropathy of the right lower extremity was included in the April 2010 Supplemental Statement of the Case (SSOC).  

While the record does not indicate that the Veteran perfected an appeal as to this issue, the issue was listed in the March 2011 SSOC and the Board accepted testimony that addressed the Veteran's right lower extremity radiculopathy during the July 2011 hearing.  Based on this procedural history, the Board waives any issue regarding the timeliness of a Substantive Appeal and finds that the issue is ready for appellate review.  Percy v. Shinseki, 23 Vet. App. 37 (2009). 

During the July 2011 hearing, the Veteran raised the issue of an increased rating in excess of 10 percent for the service-connected degenerative joint disease of the right knee.  See the hearing transcript, page 3.  This issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction and refers the matter to the attention of  the AOJ for appropriate action.  

The issue of an increased rating for the service-connected right lower extremity radiculopathy is being remanded to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDING OF FACT

At the July 2011 hearing, prior to the promulgation of a decision in the appeal, the Veteran withdrew his claim for an evaluation in excess of 20 percent for the service-connected degenerative disc disease of the lumbosacral spine.  


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal with respect to the issue of an evaluation in excess of 20 percent for the service-connected degenerative disc disease of the lumbosacral spine have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision or on the record at a hearing.  38 C.F.R. § 20.202 (2011).  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204 (2011). 

At the July 2011 hearing, prior to the promulgation of a decision in the appeal, the representative indicated the Veteran's desire to withdraw from appellate review the claim for an evaluation in excess of 20 percent for the service-connected degenerative disc disease of the lumbosacral spine.  See Hearing Transcript, at 3.  

The transcript of the hearing has been associated with the claims folder.  Thus, the Veteran's desire to withdraw this issue from appellate review has been reduced to written form.  

As the Veteran has clearly withdrawn his appeal of this issue, there remains no allegation of error of fact or law for appellate consideration with regard to this claim.  

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege a specific error of fact or law in the determination being appealed.  

Thus, the appeal as to the Veteran's claim for an evaluation in excess of 20 percent for the service-connected degenerative disc disease of the lumbosacral spine is dismissed.  



ORDER

The appeal of the claim for an increased evaluation in excess of 20 percent for the service-connected degenerative disc disease of the lumbosacral spine is dismissed.



REMAND

After having carefully considered the matter, and for the following reasons, the Board finds that the issue of an increased rating for the service-connected right lower extremity radiculopathy must be remanded for additional development of the record. 

Here, the Veteran was granted service connection for degenerative joint disease of the right knee in a January 2008 rating decision.  

During the July 2011 hearing, the Veteran testified that he was experiencing two types of pain in his right leg.  Pain from his degenerative joint disease of the right knee and from his right lower extremity radiculopathy.  See the hearing transcript, pages 6, 13, 17.

The last VA examination to address the severity of the right lower extremity radiculopathy took place in August 2009.  This examination, however, did not distinguish the symptomatology attributable to the service-connected degenerative joint disease of the right knee from that caused by the service-connected right lower extremity radiculopathy. 

Accordingly, the issue of an increased rating for right lower extremity radiculopathy contains medical questions which cannot be answered on this record.  See Colvin v. Derwinski, 1 Vet. App. 191, 175 (1999) [the Board is prohibited from exercising its own independent judgment to resolve medical questions].  

These questions concern the current nature and extent of the Veteran's right lower extremity radiculopathy and, to the extent possible, whether the Veteran's right lower extremity radiculopathy symptomatology can be separated from his service-connected degenerative joint disease of the right knee symptomatology. 

These questions must be addressed by an appropriately qualified medical professional. A medical examination is therefore necessary.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) (2011) [a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim].  

Accordingly, this remaining matter is REMANDED to the RO for the following action:

1.  The RO should schedule the Veteran for an appropriate VA examination to determine the current severity of the service-connected right lower extremity radiculopathy.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  Any testing deemed necessary should be performed.  

All pertinent pathology associated with this service-connected disability should be noted in the examination report.  In particular, the examiner should attempt to distinguish, to the extent possible, the symptomatology which is attributable to the service-connected right lower extremity radiculopathy from that due to other diagnosed right lower extremity disability, to include the service-connected degenerative joint disease of the right knee.  

2.  After completing all indicated development, the RO should readjudicate the claim for increase in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran should be provided with a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals


Department of Veterans Affairs


